Exhibit 10.22

COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT (this “Agreement”), which relates to a grant of Restricted Stock
Units made on March 9, 2012, is between Cooper-Standard Holdings Inc., a
Delaware corporation (the “Company”), and the individual whose name is set forth
on the signature page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Restricted Stock Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant. The Company hereby grants to the Participant          Restricted Stock
Units on the terms and conditions set forth in this Agreement. The Participant’s
rights with respect to the Restricted Stock Units will remain forfeitable at all
times prior to the Lapse Date described in Section 3.

2. Restrictions on Transfer. The Participant will not be entitled to sell,
transfer, or otherwise dispose of or pledge or otherwise hypothecate or assign
the Restricted Stock Units. Prior to the date on which the Restricted Stock
Units are settled as provided in Section 4 (the “Settlement Date”), the
Participant will not be entitled to sell, transfer, or otherwise dispose of or
pledge or otherwise hypothecate or assign the Shares underlying the Restricted
Stock Units (collectively, the “Transfer Restrictions”); provided, however, that
in no event will the Participant, after the Settlement Date, be entitled to
transfer, sell, pledge, hypothecate or assign the Shares issued in respect of
the Restricted Stock Units except as provided for in a stockholders agreement,
if any.

3. Vesting; Termination of Employment.

(a) Vesting. One hundred percent (100%) of the Restricted Stock Units shall vest
and no longer be subject to forfeiture on March 9, 2015 (the “Lapse Date”),
subject to the Participant’s continued Employment with the Company or its
Affiliates until such date.

(b) Termination of Employment. If the Participant’s Employment with the Company
and its Affiliates terminates for any reason, the Restricted Stock Units shall,
to the extent that the Lapse Date has not occurred, be canceled by the Company
without consideration; provided that upon termination of the Participant’s
Employment



--------------------------------------------------------------------------------

by the Company and its Affiliates without Cause, by the Participant for Good
Reason, or due to the Participant’s death, Disability or Retirement, then a
number of Restricted Stock Units equal to (x) the total number of Restricted
Stock Units multiplied by (y) a fraction, the numerator of which is the number
of the Participant’s days of employment from March 9, 2012 through the date of
termination and the denominator of which is 1,095, shall vest and no longer be
subject to forfeiture as of the date of such termination, and any remaining
Restricted Stock Units shall be canceled by the Company without consideration.
For purposes hereof, the Restricted Stock Units that vest upon a Participant’s
termination of employment shall be paid only upon the Participant’s separation
from service within the meaning of Code Section 409A.

4. Settlement.

(a) General. Except as otherwise provided in Section 4(b), as soon as
practicable after the Restricted Stock Units vest (but no later than the end of
the calendar year or within two-and-one-half months, whichever is later, from
the date on which vesting occurs), the Company will settle such vested
Restricted Stock Units by electing either to (a) issue in the Participant’s name
a stock certificate or certificates or make an appropriate book entry for a
number of Shares equal to the number of Restricted Stock Units that have vested
or (b) deliver an amount of cash equal to the Fair Market Value, determined as
of the vesting date, of a number of Shares equal to the number of Restricted
Stock Units that have vested. The Transfer Restrictions applicable to the Shares
issued in respect of the Restricted Stock Units shall lapse upon such issuance.

(b) Six-Month Delay for Specified Employees. Notwithstanding any other provision
in the Plan or this Agreement to the contrary, if (i) the Restricted Stock Units
become vested as a result of a termination of the Participant’s Employment by
the Company and its Affiliates for other than death, and (ii) the Participant is
a “specified employee” within the meaning of Code Section 409A as of the date of
such separation from service, then settlement of such vested Restricted Stock
Units shall occur on the date that is six months after the date of the
Participant’s separation from service.

(c) Stock Certificate Restrictions. The Company shall not be liable to the
Participant for damages relating to any delays in issuing any stock certificates
hereunder to the Participant or in making an appropriate book entry, any loss of
any such certificates, or any mistakes or errors in the issuance of such
certificates, in such certificates themselves or in the making of the book
entry; provided that the Company shall correct any such errors caused by it. Any
such certificate or certificates or book entry shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates or an appropriate book entry notation
to make appropriate reference to such restrictions.

 

2



--------------------------------------------------------------------------------

5. Dividends and Voting Rights. Subject to Section 11, the Participant shall not
have voting rights with respect to the Shares underlying the Restricted Stock
Units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger. The Participant shall receive a cash
payment equivalent to any dividends or other distributions paid with respect to
the shares of Common Stock underlying the Restricted Stock Units, so long as the
applicable record date occurs on or after March 9, 2012 and before such
Restricted Stock Units are forfeited; provided that such cash payments shall be
subject to the same risk of forfeiture as the Restricted Stock Units to which
such payments relate. If, however, any dividends or distributions with respect
to the Shares underlying the Restricted Stock Units are paid in Shares rather
than cash, then the Participant shall be credited with additional restricted
stock units equal to the number of Shares that the Participant would have
received had the Restricted Stock Units been actual Shares, and such restricted
stock units shall be deemed Restricted Stock Units subject to the same risk of
forfeiture and other terms of this Agreement and the Plan as apply to the other
Restricted Stock Units granted under this Award. Any amounts due to the
Participant under this provision shall be paid to the Participant or
distributed, as applicable, at the same time as payment is made in respect of
the Restricted Stock Units granted under this Agreement.

6. No Right to Continued Employment. The granting of the Restricted Stock Units
evidenced hereby and this Agreement shall impose no obligation on the Company or
any of its Affiliates to continue the Employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of the Participant.

7. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Restricted Stock Units or any transfer under or with respect to the
Restricted Stock Units and to take such other action as may be necessary in the
opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the
Restricted Stock Units, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

11. Restricted Stock Units Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Restricted Stock Units are subject to the Plan. The terms
and provisions of the Plan as

 

3



--------------------------------------------------------------------------------

they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

 

Agreed and acknowledged as of the date first above written:

 

Participant:  

 

Restricted Stock Units:  

 

 

5